Exhibit 10.2
 
AMENDMENT TO CHANGE OF CONTROL AGREEMENT




THIS AMENDMENT, dated effective January 31, 2013, is to that certain Change of
Control Agreement (Agreement) dated effective January 6, 2004, by and between
_____________ (Executive) and Aetrium Incorporated (Company), as amended by
Amendments to Change of Control Agreement dated effective January 7, 2008.


CONSISTENT with the Settlement Agreement and Mutual Release dated January 31,
2013 by and among the Company, the directors of the Company referenced therein
as the Incumbent Directors and a group referenced therein as the Concerned
Aetrium Shareholders (“Settlement”) and in consideration of the mutual promises
and covenants contained herein, Executive and the Company hereby agree that the
Agreement is amended by:
 
Revising Section 1.3(e) to read as follows:
 
e) The “continuity directors” cease for any reason to constitute at least a
majority of the Board of Directors of the Company (Board). A “continuity
director” is each member of the Board on the date hereof, and any individual who
subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors who are continuity directors (either by a specific
vote or by approval of the proxy statement of the Company in which such
individual is named as a nominee for director without objection to such
nomination); provided that no CAS Director (as defined in the Settlement) will
become a continuity director by reason of his appointment as a director pursuant
to paragraph 1(b)(ii) of the Settlement or the agreement of the Incumbent
Directors to the Settlement.
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective the date
first above written.
 

Aetrium Incorporated                                 By:           Its Chief
Executive Officer     Executive  